Citation Nr: 0719301	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, as a result of exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, as a result of exposure to herbicides and as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, as a 
result of exposure to herbicides and as secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran served on active duty from January 1964 to August 
1968.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The RO in 
Phoenix, Arizona currently has jurisdiction of the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action their part is 
required.


REMAND

The veteran claims entitlement to service connection for 
disabilities he believes are caused by his exposure to 
herbicides while serving in the Republic of Vietnam during 
the Vietnam Era.  See, e.g., 38 C.F.R. § 3.309(e) (2006) 
(type II diabetes mellitus may be presumptively service 
connected for veteran's exposed to a herbicide agent during 
active military service).  The initial dispute in this case 
concerns whether the veteran may be presumed to have been 
exposed to herbicides based upon having set foot in Vietnam 
during the Vietnam Era.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2006).

Verification information obtained from the National Personnel 
Records Center (NPRC) is limited to a copy of the veteran's 
Department of Defense Form 214 (showing his foreign or sea 
service of 1 year, 2 months and 6 days and having been 
awarded the Vietnam Service Medal (VSM) and Vietnam Campaign 
Medal (VCM)) and the veteran's one page application for the 
VSM and VCM.  At the time the information was requested, the 
veteran told a VA examiner he never served in Vietnam.  After 
the information request, however, the veteran provided 
further details of his claimed tour of duty in Vietnam 
recalling that he arrived in Vietnam after being transported 
aboard the USS OGDEN from Okinawa, Japan in approximately 
April 1967 and having served with the 2 Battalion, 3rd 
Marines under the command of Colonel DeLong in Vietnam.  VA's 
Adjudication Manual indicates that this type of information 
may be capable of substantiating his exposure to herbicides 
through either a Personnel Information Exchange System (PIES) 
request or by contacting the U.S. Army Joint Services 
Research Center (JSRRC) through a PIES/Defense Personnel 
Records Image Retrieval System (DPRIS) request.  See M21-1MR 
III.2.E.33.c.  Information concerning Marines serving in 
Vietnam may also be obtained through Marine Corps Archives 
and Special Collections (MCASC).  See M21-1MR IV.1.D.13.h.  
On this record, the Board finds that further attempts to 
verify the veteran's claimed Vietnam service must be 
undertaken.

In so holding, the Board is aware of the holding in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), which held that exposure 
to Agent Orange will be presumed for veterans who received 
the Vietnam Service Medal (VSM), even if their service did 
not actually involve going into Vietnam.  These type cases 
usually arise in the context of veterans who served on ships 
near Vietnam off the coastal shore, but did not actually set 
foot on the soil of that country.  Currently, there is a stay 
imposed on cases potentially affected by the Haas decision.  
Chairman's Memorandum 01-06-24 (Sept. 21, 2006).  As the 
veteran alleges his entitlement to the presumption of 
herbicide exposure by actually setting foot in Vietnam, a 
remand for further development is not affected by the stay.

On remand, the RO should provide the veteran notice of the 
types of evidence and/or information deemed necessary to 
establish an initial disability rating and effective date of 
award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, these matters are hereby REMANDED for the 
following actions:

1.  Send the veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and request him 
to identify all private and VA providers of 
treatment for his claimed disabilities since 
service, to include where he has received VA 
treatment since moving from Indiana to Arizona.

2.  Undertake all appropriate actions to verify 
whether the veteran served a tour of duty in 
Vietnam based on his report of having set foot in 
Vietnam after being transported aboard the USS 
OGDEN from Okinawa, Japan in approximately April 
1967 and having served with the 2 Battalion, 3rd 
Marines under the command of Colonel DeLong.  
Request from the appropriate custodian the 
veteran's Official Military Personnel File (OMPF), 
including all records of his assignments, duty 
stations, travel orders, etc.  The veteran's 
complete service personnel records should be 
obtained.  Exhaust all alternative methods of 
verification, including providing the veteran's 
detailed information to the NPRC, JSRRC and/or 
MCASC, if necessary.  (See above discussion in the 
body of the remand.)

3.  Thereafter, readjudicate the claims.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be furnished 
a supplemental statement of the case and an 
appropriate period of time to respond.  The case 
should then be returned to the Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


